Citation Nr: 1811966	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for an unspecified bipolar disorder and anxiety disorder prior to August 20, 2015.

2.  Entitlement to a rating in excess of 50 percent for an unspecified bipolar disorder and anxiety disorder since August 20, 2015.  

3.  Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board on multiple occasions, most recently in January 2015, at which time the claims on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to April 21, 2011, the Veteran's bipolar disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Since April 21, 2011, the Veteran's bipolar disability was manifested by occupational and social impairment with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for an unspecified bipolar disorder and anxiety disorder prior to April 21, 2011, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9432 (2017).  

2.  The criteria for a rating of 50 percent, but no higher, for an unspecified bipolar disorder and anxiety disorder since April 21, 2011, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9432 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the Veteran's initial 10 percent rating was warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). 

The current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more occurring more than once a week; difficulty in understanding complex commands; impairment of short term memory (i.e. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as an unprovoked irritability with periods of violence); spacial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including a work or work-like setting); and an inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation or name.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  

Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d. 112 (Fed. Cir. 2013).  

Turning to the evidence, the medical records reflect that the Veteran sought treatment in February 2008 for stress, anxiety, and worsening depression.  He complained that he could not sleep, had nightmares, was aggravated by people, and experienced agoraphobia.  The record  also reflects that he was being treated with several medications for anxiety throughout the mid- 2000s.  Outpatient treatment records also reflect on-going clinical assessments of anxiety and depression.

Also of note during this time period, in December 2007, the Veteran reported that he stayed very depressed, that he did not care about himself or about life, and that he did not want to be around other people.  He explained that he got nervous if he went to the doctor and could not drive himself anymore.  He stated that depression and anxiety added to his pain and prevented him from completing simple tasks.  He added that he did not know what was normal anymore.

In a February 2008 statement, the Veteran stated that he was so depressed that he did not care about things anymore or about taking care of things.  In an April 2008 statement, he reported that he continued to want to avoid other people; he stayed inside and did not go anywhere in order to stay away from everyone.  

Based on the above, the Veteran is entitled to a 30 percent rating prior to April 21, 2011, based on depressed mood, anxiety, sleep impairment, a decreased ability to interact with others, although he was generally functioning with routine behavior as the evidence shows that he attended his clinical appointments and the evidence does not show that the criteria for a higher rating was warranted.  Therefore, a 30 percent rating prior to April 21, 2011, is warranted.    

In an April 2011 VA examination, the Veteran related that he received psychiatric treatment.  He explained that after his first year in the Navy, he had a difficult time sleeping.  He denied being unhappy, worried, or having a previous history of sleep difficulties.  He stated that his medication fatigued him and that, as a result of his medication, he did not drive. He described himself as "pretty much a loner" but denied feeling lonely.  He reported that he "[did not] do anything except sleep and watch TV."  

The examiner observed that the Veteran presented with little affect and an indifferent mood.  He was emotionally distant and non-elaborative in speech.  The examiner reported that the Veteran had little to no ability for self-reflection, was very dependent on others for his daily needs, and made no major decisions on his own.  The examiner described the Veteran's functioning as simplistic and his thinking as concrete.  

Upon examination, the Veteran was found to have lethargic psychomotor activity and a flat affect.  His speech was unremarkable, his mood was indifferent, and he demonstrated an attention disturbance.  He was oriented to person, place and time, his thought process and content were unremarkable and he reported no delusions, panic attacks, homicidal ideations, or suicidal ideations.  The examiner found that the Veteran did not understand the outcome of his behavior, that he had average intelligence, and that he did not have insight into the fact that he had a disability.  He did not demonstrate a sleep impairment and obsessive or ritualistic behavior.  He displayed good impulse control with no episodes of violence and a normal ability to perform activities of daily living.  While the examiner found the Veteran's memory was normal, the Veteran stated that his memory was absent and he had trouble remembering anything from the past.  The examiner diagnosed a mixed personality disorder with a GAF score of 50.  

Based on this evidence, a 50 percent rating is warranted.  It is apparent that the Veteran's disability had increased in severity as his speech was non-elaborative, affect was flat, he reported memory loss, and had difficulty understanding his situation and could not make decisions without assistance.  While subsequent records reflect periods of improvement, the Board finds that a 50 percent rating is warranted based on the April 2011 VA examination.

This is supported by an August 2011 private medical treatment record.  At that time, the Veteran related that he started thinking that he was a famous singer and blew money on shoes and boots.  He reported that he could not sleep for days at a time.  He explained that he was frequently upset, hopeless, restless, and experienced mood swings.  The clinician found that the Veteran was depressed with agitation, depressed mood, poor concentration, and sleep disturbance.  The clinician further found that the Veteran experienced anxiety that was characterized by repetitive behaviors.  The clinician noted that the Veteran experienced mania, characterized by a decreased need for sleep, being easily distracted, increased irritability, grandiosity, racing thoughts and hypersexuality.  The clinician observed that the Veteran had delusions and paranoia.  

An examination of the Veteran's mental status found that he had a depressed affect and poor attention and concentration.  His behavior was characterized as compulsive, friendly, impulsive, restless, and as typically engaging in repetitive acts.  His dress was casual, his eye contact was good, and his grooming was fair.  The clinician found that the Veteran had poor to fair impulse control, average intellect, and poor immediate memory.  The clinician noted that while the Veteran was oriented to person, place, situation and time, he lacked personal judgment.  The Veteran's sleep level was poor and his thought content was paranoid, obsessive, and characterized by hopelessness.  The clinician observed that the Veteran was independent in activities of daily living; however, the clinician noted that he was not in good physical health, was not currently employed or in school and had no potential for future employment or schooling. 

In a subsequent September 2011 private medical treatment note, the Veteran stated that he had depression and mood swings.  The Veteran noted that he received treatment for depression but thought that his condition did not improve.  He said that he had difficulty falling asleep and a good appetite.  The clinician found that the Veteran displayed appropriate hygiene, an intact memory, cooperative behavior, loose and vague thought content, hallucinations, a depressed affect and mood, and appropriate speech.  The clinician observed similar symptoms in a subsequent September 2012 treatment note.  

In a March 2012 VA examination, the Veteran reported that any symptoms he might have had in the past, such as depression, insomnia, or anxiety, were either greatly lessened or non-existent.  The Veteran attributed his improvement to medications. The examiner diagnosed cocaine abuse, alcohol abuse, and a personality disorder.  The examiner noted that the Veteran had a GAF score of 70.  

The examiner characterized the Veteran's occupational and social impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner did not diagnose a mood disorder, opining that substance abuse could account for his extremes of mood.  

In a March 2014 medical opinion, the examiner noted that there was no indication of an active mood or anxiety complaint in either the Veteran's self-report or in testing.  The examiner opined that there was good evidence that the Veteran did not have any active symptoms of a mood disorder.  In a second March 2014 medical opinion, the examiner opined that the Veteran's post-service history was consistent with a noted pattern of poor interpersonal relationships, mood problems, substance problems, and poor stress tolerance.  

In an August 2015 VA examination, the examiner diagnosed bipolar disorder, anxiety disorder, moderate cocaine use disorder in remission, moderate alcohol use disorder in remission, and an unspecified mixed personality disorder.  The examiner noted that the Veteran had a GAF score of 52.  The examiner characterized the Veteran's occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  

The examiner observed that the Veteran was clean, adequately groomed, and appropriately dressed.  Speech was easily understandable, clear and distinct and normal in tone and quantity.  The examiner found the Veteran to be well oriented to all four spheres.  The Veteran denied the current presence of hallucinations, delusions, illusions, paranoia, other psychotic manifestations, suicidal ideation, or homicidal ideation.  The examiner opined that the Veteran demonstrated symptoms to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and impaired impulse control.  

Based on the above, the Veteran is entitled to a rating of 50 percent as of April 21, 2011, for bipolar disorder, but no more.  In this regard, the April 2011 and August 2015 VA examiners both found that the Veteran did not demonstrate suicidal ideation, illogical, obscure, or irrelevant speech, spatial disorientation, or neglect of personal appearance and hygiene.  Further, the evidence shows that he was oriented, was able to express his feelings to the examiners, and attended his appointments.  While it is apparent that the Veteran was experiencing psychiatric symptomatology, the evidence does not show that the symptoms were more consistent with a 70 percent than with a 50 percent rating.  Therefore a rating in excess of 50 percent beginning April 21, 2011, is not warranted.  

In fact, the symptoms described in the VA examinations and the clinical records do not indicate that the Veteran has experienced all of the symptoms associated with a 30 percent rating prior to April 21, 2011, and a 50 percent rating beginning April 21, 2011.  Nonetheless, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence shows that there were deficiencies in most areas sufficient to warrant a 30 percent rating prior to April 21, 2011, and a 50 percent rating beginning April 21, 2011, even though all the specific symptoms listed for those ratings were not manifested.  Additionally, there is no indication in the medical evidence that the Veteran's symptomatology warrants staged ratings other than the currently assigned 30 and 50 percent staged ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted for the Veteran's bipolar disorder.  Therefore, the appeal is granted to this extent.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).  


ORDER

A 30 percent rating, but no higher, for unspecified bipolar disorder and anxiety disorder is granted prior to April 21, 2011.  

A 50 percent rating, but no higher, for an unspecified bipolar disorder and anxiety disorder is granted as of April 21, 2011. 



REMAND

A claim for a TDIU is inferred in a claim for increase where a veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  Here, an inferred claim for TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, additional development is required before the claim of entitlement to a TDIU is decided.  

The Veteran has a single service-connected disability rated no higher than 50 percent disabling.  As such, his service-connected disability does not meet the minimum schedular criteria for entitlement to a TDIU.  Accordingly, TDIU may only be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2017).  

Although entitlement to extraschedular TDIU is determined in the first instance by the Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).  

Based on the foregoing, the Board finds that referral to the Director of Compensation Service for consideration of entitlement to TDIU on an extraschedular basis is warranted.  The August 2011 private clinician indicated that the Veteran had no potential for employment or schooling.  Additionally, the August 2015 VA examiner reported that the Veteran was often unable to work full time even for a family member due to mood swings and depression, that he was last gainfully employed in the late 1990s, and that he received Social Security since 2007 or 2008.  This evidence is sufficient to warrant a remand for extraschedular consideration.  ).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director of Compensation Service for consideration of whether entitlement to an extra-schedular TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).  Thereafter, implement the determinations of the Director, if so warranted.    

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


